915 F.2d 738
286 U.S.App.D.C. 295
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.William H. JACKSON, Petitioner,v.SLATTERY ASSOCIATES,andLumbermans Mutual Casualty Company,andDirector, Office of Workers' Compensation Programs, andDepartment of Labor, Respondents.
No. 89-1720.
United States Court of Appeals, District of Columbia Circuit.
Oct. 16, 1990.

Before WALD, Chief Judge;  HARRY T. EDWARDS and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on the petition for review from the Benefits Review Board, United States Department of Labor, and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED AND ADJUDGED that the petition for review of the Benefit Review Board's decision issued September 27, 1989, be denied.  The Administrative Law Judge's and the Board's determination that respondents presented substantial evidence to rebut the statutory presumption of compensability, see 33 U.S.C. Sec. 920(a), was not erroneous as a matter of law.  Likewise, the finding that petitioner failed to demonstrate a permanent aggravation of his spondylolisthesis as a result of any work-related injury is supported by substantial evidence.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely request for rehearing.  See D.C.Cir.Rule 15.